                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

TONY BARKSDALE,                         )
AIS No. 0000z611,                       )
                                        )
      Petitioner,                       )
                                        )
v.                                      ) CASE NO. 3:08-CV-327-WKW
                                        )             [WO]
JEFFERSON S. DUNN,                      )
Commissioner, Alabama Department        )
of Corrections,                         )
                                        )
      Respondent.                       )

                     ORDER DENYING RULE 59(e) MOTION

      Before the court is Petitioner’s motion, filed pursuant to Rule 59(e) of the

Federal Rules of Civil Procedure, to alter or amend the judgment, denying Petitioner

a writ of habeas corpus and a certificate of appealability (CoA) (Doc. # 64), and

Respondent’s response (Doc. # 69). As grounds for his Rule 59(e) motion, Petitioner

asserts that the court’s Memorandum Opinion and Order contains “manifest errors

of law or fact” that must be corrected “to prevent manifest injustice.” (Doc. # 64

at 1.) Briefly, Petitioner contends that (1) he received ineffective assistance of

counsel (IAC) at both the guilt and penalty phases of trial and (2) the court, in

reaching the contrary conclusion that his counsel was constitutionally effective at

both phases of trial, incorrectly interpreted the record and disregarded binding

precedent.
      Petitioner requests the court to reconsider its Memorandum Opinion and

Order of December 21, 2018, and grant the relief sought in the petition. In the

alternative, Petitioner requests a CoA permitting him to present all claims raised in

his 28 U.S.C. § 2254 habeas petition to the U. S. Court of Appeals for the Eleventh

Circuit.

      For the reasons set forth below, Barksdale is entitled to no relief from the

judgment.

                                 I. BACKGROUND

      The facts and circumstances of Barksdale’s capital offense and the procedural

history of this case, in both the state courts and this court, are set forth in detail in

the Memorandum Opinion and Order entered December 21, 2018 (Doc. # 62). In

that opinion, the court (1) concluded that the state trial and appellate courts

reasonably rejected on the merits myriad claims Petitioner raised on direct appeal

and in his Rule 32 proceeding, (2) rejected on the merits after de novo review the

new claims Petitioner asserted in his pleadings in this court, and (3) concluded that

Petitioner was not entitled to a CoA. (Doc. # 62.)

      When viewed in the light most favorable to the jury’s guilty verdict, the

evidence at Petitioner’s trial showed that on December 1, 2005, Petitioner and his

companions, Jonathan David Garrison and Kevin Hilburn, (1) stole a Ford Taurus

motor vehicle in Guntersville, Alabama, (2) attempted to drive this stolen vehicle to

                                           2
Alexander City, Alabama, (3) wrecked the vehicle near Sylacauga, Alabama, and

(4) hitched a ride to Alexander City. Wanting to return to Guntersville that same

day, Petitioner, who was armed, indicated he would shoot someone if necessary to

get a ride to Guntersville. Thereafter, the trio encountered the driver of a gray

Maxima, Julie Rhodes. She agreed to give them a ride across town, but not to

Guntersville. Petitioner directed her to drive into a neighborhood and stop. She

complied, at which time Petitioner shot her twice. Still alive, Julie Rhodes was

pushed out of the car by Petitioner. Petitioner and his companions then drove her

vehicle to Guntersville. Julie ultimately died from her gunshot wounds. (Doc. # 62,

at 2–7.)

                         II. STANDARD OF REVIEW

      The only grounds for granting a Rule 59(e) motion in the Eleventh Circuit are

newly discovered evidence or manifest errors of law or fact. Metlife Life & Annuity

Co. of Conn. v. Akpele, 886 F.3d 998, 1008 (11th Cir. 2018); Arthur v. King, 500

F.3d 1335, 1343 (11th Cir. 2007). A Rule 59(e) motion cannot be used to relitigate

old matters or to submit argument or evidence that could have been raised prior to

entry of judgment. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th

Cir. 2010) (citing Arthur, 500 F.3d at 1343).




                                         3
                                        III. ANALYSIS

A.     Ineffective Assistance of Trial Counsel

       Barksdale’s Rule 59(e) motion is premised on his continuing argument that

his trial counsel, Thomas M. Goggans, was ineffective for a multitude of reasons at

both the guilt and penalty phases of his trial. 1 While his habeas petition alleged

specific instances of ineffective assistance in each trial phase, Barksdale argues, for

the first time in his Rule 59(e) motion, that trial counsel was generally ineffective

during both phases. Barksdale appears to suggest that the court failed to consider

his claim that Goggans’s overall performance was ineffective. Because Barksdale

did not raise this generic claim of ineffective assistance of counsel in his federal

habeas petition, he is entitled to no relief on this claim. Barksdale’s other arguments

are addressed and rejected below.

       1.      Failure to investigate

       Barksdale asserts that the court erred in concluding that Goggans’s

investigation in preparation for both the guilt and penalty phases of his trial met the

constitutional standard.          Barksdale submits that not only was Goggans’s



       1
          Petitioner appears to question the court’s use of the term “defense team” in the
Memorandum Opinion and Order. The court is cognizant that Goggans, a solo practitioner at the
time of Barksdale’s trial, was his only trial counsel, as the record clearly reflects. “Defense team”
includes the administrative support staff (e.g., secretarial, paralegal, runner, etc.) who customarily
assist a lawyer, be it a solo practitioner or a group of attorneys in a law firm. In the court’s
experience, a solo practitioner operating a law practice with no administrative support staff would
be an anomaly.
                                                  4
investigation woefully inadequate, it was, for all practical purposes, essentially no

investigation.

      To support his argument, Barksdale relies on Strickland and its progeny,

Williams v. Taylor, 529 U. S. 362, (2000); Wiggins v. Smith, 539 U. S. 510 (2003);

and Rompilla v. Beard, 545 U. S. 374 (2005). Barksdale also relies on more recent

Eleventh Circuit cases cited in his supplemental briefs filed in 2016 (Docs. # 57, 59),

viz., Daniel v. Ala. Dep’t of Corr., 822 F.3d 1248 (11th Cir. 2016); Cooper v. Sec’y,

Dep’t of Corr., 646 F.3d 1328 (11th Cir. 2011); Johnson v. Sec’y, Dep’t of Corr.,

643 F.3d 907 (11th Cir. 2011); and Ferrell v. Hall, 640 F.3d 1199 (11th Cir. 2011).

He submits that the court failed to consider the Eleventh Circuit’s application of

Strickland and its progeny to claims that factually resemble Petitioner’s and in which

the Eleventh Circuit held that counsel had rendered ineffective assistance of counsel.

Petitioner also points to State v. Gamble, 63 So. 3d 707 (Ala. Ct. Crim. App. 2010),

a case where counsel offered no mitigating evidence at the penalty phase and was

found to be ineffective, and Ex parte Gissendanner, ___ So. 3d ___, No. 1160762,

2019 WL 101611 (Ala. Jan. 4, 2019). Barksdale urges that in view of these cases, it

should be clear that Goggans, too, was ineffective. However, when analyzing an

IAC claim, the court must look to clearly established federal law, “as determined by

the Supreme Court of the United States.” 28 U.S.C. § 2254(d). The Eleventh Circuit

and Alabama state court cases cited in Barksdale’s supplemental briefs, while

                                          5
informative, are not controlling authority. Evaluating Barksdale’s IAC claims, the

court was guided primarily by Strickland, the landmark 1984 Supreme Court

decision that established the standard for evaluating an IAC claim. Strickland was

the controlling case at the time of Barksdale’s trial in 1996, and Strickland remains

the gold standard for measuring IAC claims. The Eleventh Circuit decisions that

have followed in the wake of Strickland did not, and of course cannot, evolve or

modify the Strickland standard.

      Contrary to Barksdale’s assertion, Goggans did conduct a pre-trial

investigation. In addition to obtaining information from Barksdale, Goggans also

talked to Barksdale’s mother, Mary Archer, as summarized in the court’s

Memorandum Opinion and Order (Doc. # 62, at 169). However, at that time, Ms.

Archer was uncooperative. Goggans had trouble keeping her on the telephone; she

was of little, if any, assistance to Goggans. She provided Goggans with virtually

none of the useful information she disclosed at Barksdale’s Rule 32 hearing. (See

Doc. # 62 at 171–76.)

      Goggans also spoke with Petitioner’s father, who likewise was not a great

source of useful information about Barksdale. Petitioner’s father simply told him

that Barksdale had a pattern of lying as a means of getting himself out of trouble.

Based on the telephone conversations Goggans had with Barksdale’s father,

Goggans concluded there was no reason for Barksdale’s father to testify at either

                                         6
phase of Barksdale’s trial. (Doc. # 62, at 170.) Further, Barksdale’s father disclosed

no information to Goggans that opened any leads to the discovery of mitigating

evidence.

      Barksdale, too, provided Goggans with little useful information to assist

Goggans in developing a strong mitigating case. For example, he never told

Goggans that he had a medical or mental health condition and denied any history of

either condition. Barksdale also told Goggans that he had a good relationship with

his family and said he recalled no significant events that adversely affected him

during his adolescent years.     Barksdale informed Goggans that he had used

marijuana and alcohol daily since age fourteen, but he did not suggest that the use

of these substances might have resulted in a mental disease or defect. (Doc. # 62,

at 170–71.)

      Barksdale also failed to advise Goggans of his relationship with the Maxwell

Johnson family and that (1) he and Johnson’s son were friends in junior high school

and played basketball together, (2) he had lived with the Maxwell Johnson family

while in school in 1987–89, and (3) Maxwell Johnson became sort of a surrogate

father to him. Barksdale provided Goggans with no information to put Goggans on

notice of Maxwell Johnson’s existence; thus, Goggans had no knowledge of Johnson

at the time he conducted his pre-trial investigation. (See Doc. # 62, at 182.)




                                          7
       Goggans conducted an investigation for mitigating evidence prior to

Barksdale’s trial but discovered little that was helpful and much that was harmful.

Goggans’s investigation was not deficient; the sources to which he turned for

mitigating evidence or possible leads to mitigating evidence unfortunately did not

result in much mitigating evidence at the time. Barksdale’s claim that Goggans was

ineffective for failure to investigate rises or falls based on the Strickland standard.

When Goggans’s performance as to his investigation is measured by Strickland, his

performance passes constitutional muster, for all the reasons detailed in the

Memorandum Opinion and Order (Doc. # 62).

       2.    Ineffectiveness During the Guilt Phase

       Barksdale submits this court erred in rejecting his claim that Goggans was

ineffective during the guilt phase of his trial because Goggans failed to show that the

victim’s murder was accidental and failed to adequately cross-examine prosecution

witness Jonathon David Garrison. The court addressed at length these same two

claims in the Memorandum Opinion and Order, explaining why these claims raised

in his federal habeas petition were without merit. (See Doc. # 62 at 132–46, 147–

62.)

       Barksdale presents no newly discovered evidence to support these claims of

ineffective assistance, and he has not shown that the court’s reasoning for rejecting

these claims of ineffective assistance was attributable to any manifest errors of law

                                          8
or fact.2 In short, the arguments Barksdale makes in his Rule 59(e) motion in respect

to these ineffective-assistance claims are nothing more than rehashing the same

arguments he made in support of these claims in his habeas petition. Barksdale is

entitled to no relief on these claims as he is attempting to relitigate old matters in

this Rule 59(e) motion. See Arthur, 500 F.3d at 1343 (“A Rule 59(e) motion cannot

be used to relitigate old matters, raise new argument or present evidence that could

have been raised prior to the entry of judgment.”).

       3.     Ineffectiveness During the Penalty Phase

              a.     Deficient performance

       Barksdale rehashes his argument that Goggans’s performance was deficient

during the penalty phase. He points to Goggans’s stipulation that Barksdale had

been convicted of a prior crime of violence, an armed robbery in Virginia, when he

was sixteen years old. Barksdale also argues that Goggans failed to humanize him

to the jury and that, during closing argument, Goggans obliquely and improperly

invoked Biblical scripture by referring to Barksdale as “the least of us.”

       Each of these claims of Goggans’s alleged ineffectiveness is addressed in the

Memorandum Opinion and Order. First, it was objectively reasonable for Mr.



       2
         Barksdale correctly notes the court’s error in stating that Peterman was a prosecution
witness, when, in fact, he was a defense witness. However, the court’s misstatement as to
Peterman has no impact on the court’s evaluation of Peterman’s testimony or on the court’s
conclusion that Barksdale presented no evidence that the gun accidentally discharged twice.
Regardless of label, Peterman’s testimony speaks for itself.
                                              9
Goggans to conclude, after he had investigated the details of the Virginia conviction,

that having the jury hear testimony from the victim, Oscar Cervantes, about the

robbery was not a wise course of action and that a stipulation would be less damaging

to Barksdale. (See Doc. # 62, at 232–38.) Strategic decisions made “after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable.” Strickland, 466 U. S. at 690.

       Second, as to Barksdale’s argument that Goggans was ineffective for failing

to humanize him to the jury, Barksdale overlooks the fact that at the time of his trial

in 1996, Goggans had no knowledge of the information that surfaced during

Barksdale’s Rule 32 evidentiary hearing about (1) Barksdale’s alcoholic mother,

who also used drugs frequently3, and Barksdale’s violent, abusive father, indicating

that Barksdale grew up in a dysfunctional family, (2) his living with the Maxwell

Johnson family for a period of time when he was in junior high school, and

(3) Maxwell Johnson having become somewhat of a surrogate father to him. This

information would have been useful to humanize Barksdale, but Goggans was

unaware of it. As detailed supra, neither Barksdale’s parents nor Barksdale provided




       3
           Barksdale points out that at his Rule 32 hearing, his mother testified that the reason she
did not go to court with Barksdale in Virginia was that: “I was stoned. I was high and didn’t know
about it. . . . I mean, you know, somebody again could have told me about it and I just forgot. I
stayed high a lot.” (Doc. # 64, at 20 n.15.) Barksdale fails to explain how his mother, in this
condition, could have been of any help whatsoever at the time of trial.

                                                 10
Goggans with this information or much else that Goggans could have used in

developing mitigating evidence.

       Had Goggans known (1) of Mary Archer’s extensive drug and alcohol use,

(2) that Barksdale’s father also was prone to drunken behavior and violent, abusive

outbursts, (3) of Barker’s alleged abuse to which Barksdale’s father subjected his

mother, and (4) that Barksdale grew up in an arguably dysfunctional family setting,

he might have used this information to develop mitigating evidence. Barksdale

knew all this, but makes no suggestion he ever disclosed it to Goggans. This

information only surfaced post-trial during Barksdale’s Rule 32 hearing.

       “[T]he duty to investigate does not force defense lawyers to scour the globe

on the off chance something will turn up; reasonably diligent counsel may draw a

line when they have good reason to think further investigation would be a waste.”

Rompilla, 545 U. S. at 382–83; Everett v. Sec., Fla. Dep’t of Corr., 779 F.3d 1212,

1250 (11th Cir. 2015). Given what Goggans knew prior to Barksdale’s trial, his

performance was not deficient. And this court already has rejected Barksdale’s

claim that his attorney failed to investigate and present mitigating evidence

(Doc. # 62, at 185–213), and Barksdale has not shown that this analysis contains any

manifest errors of law or fact.4


       4
         Goggans testified at the Rule 32 hearing that, based on his conversations with Barksdale’s
mother and father, they would have been risky witnesses. (17 SCR 144.) For that reason, he
elected not to call them at trial, an objectively reasonable decision he made after his investigative
                                                 11
       Third, the cases on which Barksdale relies to argue that Goggans was

ineffective during closing argument by describing Barksdale as one of “the least of

us” — Romine v. Head, 253 F.3d 1349, 1368 (11th Cir. 2001); Fontenot v. State,

881 P.2d 69, 85 (Okla. 1994); Long v. State, 883 P.2d 167, 177 (Okla. 1994) — do

not entitle him to relief for two reasons. Those cases concern a prosecutor’s

reference to biblical scripture during closing argument and say nothing about

defense counsel’s reference to scripture in order to evoke the jury’s sympathy.

Additionally, the cases are not Supreme Court decisions. Barksdale has not shown

that the state court’s determination that counsel’s actions were objectively

reasonable in referring to scripture during closing argument was contrary to or an

unreasonable application of Supreme Court authority. See 28 U.S.C. § 2254(d);

(Doc. # 62, at 216–18.) Barksdale failed to establish that counsel’s performance was

deficient and that he was prejudiced by counsel’s penalty-phase closing argument

when he referred to Barksdale as “the least of us.” (See Doc. # 62, at 215–18.) And,

in his present filing, Barksdale has not shown that the court’s analysis of this IAC

claim contains a manifest error of law or fact.



discussions with them. Even so, Barksdale criticizes Goggans for not encouraging them to attend
his trial, implying that Goggans was ineffective by that conduct. This argument is a non-starter
because (1) Barksdale cites no authority for this speculative proposition; (2) Barksdale ignores his
mother’s Rule 32 hearing testimony that she could not afford to fly to Alabama to attend
Barksdale’s trial (17 SCR 230); and (3) even if Barksdale’s parents had attended Barksdale’s trial
as spectators, it is sheer speculation that the jury would have known about their attendance and/or
that it would have made any difference to the jury.
                                                12
             b. Prejudice

      Barksdale also recycles his argument that he was prejudiced in numerous

respects by Goggans’s deficient performance during the trial’s penalty phase. These

claims of prejudice were thoroughly addressed and rejected in the court’s

Memorandum Opinion and Order. (See Doc. # 62 at 203–13, 226–30, 231–41.) In

the retelling, the claims are still meritless. See Arthur, 500 F.3d at 1343.

      4.     The state court’s resolution of Barksdale’s IAC claims

       Barksdale is not entitled to relief on his repeated arguments that the state

court’s resolution of his IAC claims was objectively unreasonable, procedurally

improper, and entitled to no deference. Here, Barksdale focuses on the Rule 32

court’s order denying his Rule 32 petition, arguing that it impermissibly adopted

verbatim the prosecutor’s proposed order.

      This claim, as well as others that pointed to the Rule 32 court’s alleged errors

of state law, was rejected. As to these claims, Barksdale did not “furnish an arguable

basis for federal habeas corpus relief.” (Doc. # 62, at 40.)

B.    Certificate of Appealability (CoA)

      If Barksdale’s Rule 59(e) motion is denied, he requests, in the alternative, that

the court issue a CoA permitting him to proceed with these same claims on appeal.

(Doc. # 64, at 35.)




                                          13
      In Section VIII. of the Memorandum Opinion and Order, the court explained

the requirements necessary for a petitioner to be entitled to a CoA on some or all

issues. (See Doc. # 62, at 313–16.) Barksdale’s Rule 59(e) motion does not establish

any reason why he is entitled to a CoA on any issue raised in his habeas petition.

                               IV. CONCLUSION

      For the reasons stated above, Barksdale is not entitled to relief on his Rule

59(e) motion. Based on consideration of the arguments made in Barksdale’s Rule

59(e) motion and Respondent’s response, it is ORDERED as follows:

      1.     Petitioner’s Rule 59(e) motion to reconsider, alter, or amend judgment

(Doc. # 64) is DENIED.

      2.     Petitioner’s request for a Certificate of Appealability from the

Memorandum Opinion and Order entered on December 21, 2018 (Doc. # 62) and

from the denial of his Rule 59(e) motion (Doc. # 64) is DENIED.

      DONE this 11th day of February, 2020.

                                             /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         14
